DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3,12,14-18,21-22,24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub No. 20090140365).

 	With respect to claim 1, Lee et al discloses an image sensor (Fig.15) including a sensor array region (110,Fig.15) and a pad region (610,Fig.15), which is disposed outside the sensor array region (Fig.15), the image sensor comprising: a first substrate (105,Fig.15) including a first surface (top surface,Fig.15), upon which light is incident, and a second surface (bottom surface,Fig.15), which is opposite to the first surface (fig.15); a first isolation film (210,Fig.15) in the first substrate at the sensor array region, the first isolation film defining a plurality of unit pixels (Fig.15); a second substrate (400,Fig.15) including a third surface (top surface,Fig.15), which faces the second surface of the first substrate, and a fourth surface, which is opposite to the third surface (bottom surface,Fig.15); a wiring structure between the second and third surfaces (Para 81,Fig.15), the wiring structure including an interlayer insulating film (245,345,Fig.15) and a wiring (240,340,Fig.15) in the interlayer insulating film; a pad trench in the pad region (610,Fig.15), the pad trench exposing the wiring through the first substrate (Fig.15); a bonding terminal (620,Fig.15) in the pad trench, the bonding terminal being connected to the wiring (Fig.15); and a second isolation film (312,Fig.15)in the first substrate  at the pad region, the second isolation film being adjacent to the pad trench (Fig.15),
wherein widths of each of the first and second isolation films decrease in a direction from the second surface to the first surface (Fig.15).

With respect to claim 6, Lee et al discloses wherein the first and second isolation films are formed at the same level (at the second surface,Fig.15).

 	With respect to claim 7, Lee et al discloses wherein each of the first and second isolation films extends from the second surface of the first substrate to penetrate the first substrate (Fig.7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,4-5,8-11,19-20,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub No. 20090140365).



 	With respect to claim 2, Lee et al discloses wherein the first isolation is oxide (Para 60); however, it does not explicitly disclose the first and second isolation films include respective oxide films, which extend along substrate trenches in the first substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the filing of the inventio to modify Lee et al such that the first and second isolation films include respective oxide films such as silicon oxide, because of it’s low cost and availability; furthermore, it would have been obvious to one of ordinary skill in the art at the filing of the invention to modify Lee et al such that extend along substrate trenches in the first substrate, in order to create a bigger sensor region in the substrate in order to improve the sensitivity of the sensors.

 	With respect to claim 4, Lee et al discloses wherein each of the first and second isolation films further includes a filling film (Fig.15), which fills the substrate trenches, on the respective oxide films (Fig.15).

 	With respect to claim 5, Lee et al does not disclose wherein the filling film includes polysilicon. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention such that some of the polysilicon film is oxidized in the trench in order to isolation trench economically. 

 	With respect to claim 8, Lee et al does not explicitly discloses wherein each of the first and second isolation films protrudes beyond the first surface. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Lee et al such that the isolation film protrude from the substrate in order to make sidewall or spacing for the lens layer.

 	With respect to claim 9, Lee et al discloses wherein the first isolation film and the second isolation film are both disposed at the second surface (Fig.15), and widths of the first isolation film and the second isolation film at the second surface differ from each other (Fig.15). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 10, Lee et al does not explicitly disclose a connecting region between the sensor array region and the pad region; and a through via penetrating the first substrate at the connecting region. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to modify Lee et al such that TSV are used between the two regions, in order to simplify electrical connection of the two-substrate system, by having one power inlet.

 	With respect to claim 11, Lee et al does not explicitly disclose a third isolation film adjacent to the through via, in the first substrate at the connecting region, wherein a width of the third isolation film decreases in the direction from the second surface to the first surface. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Lee et al such that a third isolation film adjacent to the through via, in the first substrate at the connecting region, wherein a width of the third isolation film decreases in the direction from the second surface to the first surface, in order to prohibit crosstalk and interference from the TSV and make the fabrication of the device easier.


With respect to claim 19, Lee et al discloses an image sensor including a sensor array region and a pad region (Fg.15), which is disposed outside the sensor array region, the image sensor comprising:

a first substrate (105) including a first surface (top), upon which light is incident, and a second surface (bottom), which is opposite to the first surface; a plurality of photoelectric conversion layers (110) in the first substrate at the sensor array region; a first isolation film (210) in the first substrate at the sensor array region, the first isolation film separating the photoelectric conversion layers from one another; a second substrate (400) including a third surface (top), which faces the second surface of the first substrate, and a fourth surface (bottom), which is opposite to the third surface; a wiring structure (Fig.15) between the second and third surfaces, the wiring structure including an interlayer insulating film (245,345) and a wiring (240,340) in the interlayer insulating film; a pad trench in the pad region (610), the pad trench exposing the wiring through the first substrate (fig.15); a bonding terminal (620) in the pad trench,; and
a second isolation film in the first substrate at the pad region (312), the second isolation film being disposed between the sensor array region and the bonding terminal (fig.15), wherein: widths of each of the first and second isolation films decrease in a direction from the second surface to the first surface (Fig.15), the isolation structures extend through the substrate (Fig.15). However, Lee et al does not explicitly disclose the bonding terminal including a ball portion connected to the wiring, the first isolation film includes a first oxide film, which extends along a first substrate trench in the first substrate, and the second isolation film includes a second oxide film, which extends along a second substrate trench in the first substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Lee et al such that a ball such as solder would have been included in the pad region, for electrical connections and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Lee et al such that, the first isolation film includes a first oxide film, which extends along a first substrate trench in the first substrate, and the second isolation film includes a second oxide film, which extends along a second substrate trench in the first substrate, in order to isolate the pad region and sensor region from interference.

 	With respect to claim 20, Lee et al does not explicitly disclose color filters disposed on the first surface of the first substrate at the sensor array region; and respective microlenses on the color filters. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so in order to process different wavelengths of light. 

 	With respect to claim 23, Lee et al does not explicitly disclose wherein each of the first and second oxide films has a thickness within a range from 10 nm to 100 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub No. 20090140365), in view of Shimotsusa et al (US Patent No. 8890331).


 	With respect to claim 13, Lee et al discloses an image sensor (Fig.15) including a sensor array region (110,Fig.15), and a pad region (610,Fig.15), which are disposed outside the sensor array region, the image sensor comprising: a first substrate (105,Fig.15) including a first surface (top surface,Fig.15), upon which light is incident, and a second surface, which is opposite to the first surface (bottom surface,Fig.15); a first isolation film (210,Fig.15) in the first substrate at the sensor array region, the first isolation film defining a plurality of unit pixels (Fig.15); a second substrate (400,Fig.15) including a third surface (top surface,Fig.15), which faces the second surface of the first substrate, and a fourth surface (bottom surface,Fig.15), which is opposite to the third surface;  a bonding terminal in the pad region (Fig.15),  a third isolation film (312,Fig.15) in the first substrate at the pad region,  wherein widths of each of the first, second, and third isolation films decrease in a direction from the second surface to the first surface (Fig.15). 
However, Lee et al does not explicitly disclose and a connecting region; a first wiring structure on the second surface of the first substrate, the first wiring structure including a first wiring in the connecting region; a second wiring structure on the third surface of the second substrate, the second wiring structure including a second wiring in the connecting region and a third wiring in the pad region; a second isolation film in the first substrate at the connecting region, the second isolation film being disposed between the sensor array region and the connecting structure; a connecting structure in the connecting region, the connecting structure electrically connecting the first and second wirings; the bonding terminal being connected to the third wiring; and the third isolation film being disposed between the sensor array region and the bonding terminal. 
On the other hand, Shimotsusa et al discloses and a connecting region (where 68 is forme,Fig.2); a first wiring structure (49C,Fig.2) on the second surface of the first substrate (top substrate,Fig.2, T11), the first wiring structure including a first wiring in the connecting region (68 right); a second wiring structure on the third surface of the second substrate (68 left,Fig.2), the second wiring structure including a second wiring in the connecting region and a third wiring (79,Fig.2) in the pad region; a second isolation film (the white lines surrounding 68,Fig.2) in the first substrate at the connecting region, the second isolation film being disposed between the sensor array region (below 74,Fig.2) and the connecting structure; a connecting structure in the connecting region (horizontal line connecting 68 on top,Fig.2), the connecting structure electrically connecting the first and second wirings (Fig.2); the bonding terminal being connected to the third wiring (Fig.2); and the third isolation film being disposed between the sensor array region and the bonding terminal (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Lee et al according to the teachings of Shimotsusa et al such that connection region is formed between pixel region and bond pad in order to connect the wiring on the first substrate to the second substrate. However, the arts cited above do not explicitly disclose the width of the second isolation decrease in a direction from the second surface to the first surface. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the arts cited above such that the the second width has the same shape or pattern as the first width in order to speed up the manufacturing of the device. 


 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895